DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 01/26/2022.
Claims 1 and 20 have been amended.
Claims 21-25 have been added.
Claims 13-17 have been canceled.
Claims 21-25 have been withdrawn from consideration.
Claims 1-12 and 18-25 are currently pending, and claims 1-12 and 18-20 have been examined.

Restriction

Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.









Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Response to Arguments

The Examiner recognizes that “[a]rguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999). Applicant’s arguments received 01/26/2022 have been fully considered but they are not persuasive.  With regard to the limitations of the independent claims, Applicant argues that the prior art of record does not fairly teach or fully disclose the limitations.  The Examiner respectfully disagrees and points to the updated rejections below.  The combination of CLARK/HUANG discloses crowd-sourced mapping by recognizing multiple images from the cell phones of shoppers.  The six degrees of freedom is up, down, left right, forward, and backward.  SPIVAK discloses X-Ray vision.

Applicant’s amendments, with respect to the rejection of claims 1-12 and 18-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-12 and 18-20 under 35 U.S.C. 101 have been updated to conform to current guidelines and maintained accordingly.

The relevant question is whether the claims do more than collect, store, display, and compare data to optimize a mapping objective on a generic computer. This does not appear to be the case. 

Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to obtain data, use data to identify other data, and filtering data are some of the most basic functions of a computer. Moreover, the technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. Therefore the claims are not significantly more than recitations of a judicial exception. In summary, each step does no more than require a common computer to perform universal computer functions.  Ergo, the claims are directed to using a computer as a tool to follow instructions.



The method, system, and/or computer readable medium claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of organizing and analyzing data using some unspecified, generic computer. Consequently, that is not enough to transform an abstract idea into a patent-eligible invention.

As in TLI, Applicant’s claims are “not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combing the two.” See TLI Communications LLC v. A.V. Automotive, LLC, (Fed. Cir. 2016). “The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominantly describes the system and methods in purely functional terms.” Id. "Instead, the claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner." Id.

The claims in this case fall into a familiar class of claims “directed to” a patent-ineligible concept. The focus of the asserted claims, as illustrated by the claims, is on collecting information, analyzing it, displaying certain results of the collection and analysis and sending instruction to implement result. The outer limits of “abstract idea” need not be defined, nor at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea - and hence require stage-two analysis under §101.  Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). 

In a similar vein, the courts have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Communications, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  In addition, merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).

In this case, the claims are clearly focused on the combination of those abstract-idea processes. This invention claims a process of gathering and analyzing information of a specified content, processing that data, then displaying the results, without any particular or asserted inventive technology for performing those functions. They are therefore directed to an abstract idea.

For stage 2 of the analysis, merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas.

Electric Power Group, LLC v. Alstrom S.A., the claims in this case do not even require a new source or type of information, or new techniques for analyzing it. See, e.g., US Patent 8,401,710 B2 (Budhraja et. al.), col. 8, lines 51–62 (referring to existing phasor data sources); J.A. 6969–71 (describing workings and history of phasor data use); Electric Power Group Br. at 21–22; Reply Br. at 5 (new algorithms not claimed). As a result, the claims do not require an inventive set of components or methods, such as measurement devices or techniques that would generate new data. They do not invoke any novel inventive programming. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15—by itself does not transform the otherwise-abstract processes of information collection and analysis.



















35 USC § 101 Analysis

Step 1: 
The Supreme Court has held that the patent eligibility statute, Section 101, contains an implicit exception for laws of nature, natural phenomena, and abstract ideas, which are ‘‘the basic tools of scientific and technological work.’’

Step 2A (prong 1):
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s):
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)




Step 2A (prong 2):
A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

PTO § 101 Memorandum, 84 Fed. Reg. 52. According to the PTO § 101 Memorandum, “[c]laims that do not recite [subject] matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas,” except in rare circumstances. Even if the claims recite any one of these three groupings of abstract ideas, these claims are still not “directed to” a judicial exception (abstract idea), and thus are patent eligible, if “the claim as a whole integrates the recited judicial exception into a practical application of that [judicial] exception.” See PTO § 101 Memorandum, 84 Fed. Reg. 53. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. See PTO § 101 Memorandum, 84 Fed. Reg. 53-55.
For example, limitations that are indicative of “integration into a practical application” include:
1) Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a);
2) Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
3) Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP § 2106.05(c); and
4) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
See PTO § 101 Memorandum, 84 Fed. Reg. 53 - 55.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Step 2B:
The Federal Circuit has held claims are eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).  Therefore, if a claim has been determined to be directed to a judicial exception under revised Step 2A, the additional elements should then be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.
Step 2A (prong 1):
Claim 1:
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
performing a crowd-sourced mapping and localization process for a dynamically changing indoor environment, that (i) maps a retail store and (ii) maps particular products that are actually currently sold on shelves within said retail store, and (iii) localizes users within said retail store; (Certain Methods Of Organizing Human Activity - commercial or legal interactions advertising, marketing or sales activities or behaviors)
based on computer-vision analysis of a plurality of images captured by a plurality of end-user devices of customers within said retail store, by performing computerized image recognition of retail products that are depicted in said plurality of images captured by the plurality of end-user devices of customers; (Certain Methods Of Organizing Human Activity - commercial or legal interactions advertising, marketing or sales activities or behaviors)
generating a representation of a store map reflecting actual and current real-time location| of particular products within said retail store with six degrees of freedom. (Certain Methods Of Organizing Human Activity - commercial or legal interactions advertising, marketing or sales activities or behaviors)
Additional dependent claims do not appear remedy the deficiency.
Step 2A (prong 2): 
Claim 1:
…a particular end-user device
These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.
Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-12, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark et al. (USPGP 2018/0315011 A1) hereinafter CLARK, in view of Huang et al. (USPGP 2013/0317944 A1), hereinafter HUANG.

Claim 1:
CLARK as shown below discloses the following limitations:
performing a crowd-sourced mapping and localization process for a dynamically changing indoor environment, that (i) maps a retail store and (ii) maps particular products that are actually currently sold on shelves within said retail store, and (iii) localizes users within said retail store; (see at least paragraphs 0005, 0006, 0024, 0033, 0114)
generating a representation of a store map reflecting actual and current real-time location of particular products within said retail store with six degrees of freedom. (see at least Figure 4 as well as associated and related text; paragraphs 0005, 0006, 0024, 0033)

CLARK does not specifically disclose:
based on computer-vision analysis of a plurality of images captured by a plurality of end-user devices of customers within said retail store, by performing computerized image recognition of retail products that are depicted in said plurality of images captured by the plurality of end-user devices of customers;
HUANG, in at least paragraphs 0006, 0033, 0048, 0098, and 0106 discloses crowd-sourced inputting of real time data and information, mapping, and image analysis.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of CLARK with the technique of HUANG because, “Other uses for better mobile location determination include shopping, e.g. at a mall generally, and within a store such as a department store, grocery store, pharmacy, specialty boutique, etc. For example, if Lane were using the XYZ Mall Application to wander through the XYZ Mall, he could receive targeted advertising as he approaches certain stores. Similarly, users looking at (adjacent to) a Brand X diaper display within a store could be offered coupons for that brand of diapers or a competitor's diaper.” (HUANG: paragraph 0025).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
determining an actual location of a particular product within said retail store, and determining an actual spatial location and orientation of a particular end-user device within said retail store, based on fusion of data from at least: 
Wi-Fi signal strength of a particular end- user device that imaged said particular product; 
computer-vision analysis of an image of said particular product captured by said particular end-user device; 
Global Positioning System (GPS) localization data of said particular end-user device which indicates, at least, in which retails store and in which region of said retail store the particular end-user device is currently located.
See at least paragraphs 0004, 0005, 0008, 0033, and 0034.






Claim 3:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
performing fusion of device localization data collected from multiple sensors that include at least two of: (i) a Wi-Fi based localization unit, (ii) a Bluetooth based localization unit, (iii) a GPS based localization unit, (iv) a Cellular localization unit; 
analyzing fused data generated in step (a), with results of a computer-vision analysis of an image of shelf of products captured by a camera of an end-user device; 
based on the analyzing of step (b), determining a high-accuracy indoor location of said end-user device within said retail store at an accuracy level of under 100 centimeters;
based on said high-accuracy indoor location of said end-user device within said retail store: (I) selecting a specific advertisement for a specific product that is located on said shelf of product, and (II) generating an Augmented Reality (AR) promotional content for said specific product, and (III) displaying said AR promotional content on a screen of said end-user device over an actual real-time image depicting said shelf of products. 
See at least paragraphs 0004, 0005, 0008, 0028, 0033, and 0034.

Claim 4:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
wherein each of said end-user devices of said customers, performs locally its own process of computer-vision analysis of imaged products, and transfers to a central server data which comprises the computed results of said computer-vision analysis;
wherein each end-user device of each particular user, enables and performs at least one of: (I) visual searching for a product via AR-based content, by receiving a user query to locate a specific product, determining an in-store and in-image location of said specific product, and generating a visual emphasis on the end-user device of said particular user which emphasizes visually said specific product; (I) similarity searching for products via AR-based content, by receiving a user query to locate one or more products that are similar to a specific product or that substitute a specific product, by determining a relevant subset of products that are pre-defined as similar or substitutes, by determining the on-shelf location of products in said relevant subset of products, and by generating a visual emphasis of said subset of products or AR-based navigation directions towards said subset of products.
See at least paragraphs 0005, 0006, 0024, 0033, and 0037

Claim 5:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
based on one or more images, captured by one or more end-user devices of customers in said retail store, detecting that a particular product is misplaced relative to its planned in-store location; and 
generating and sending an alert notification that said particular product is misplaced within said retail store; 
based on one or more images, captured by one or more end-user devices of customers in said retail store, detecting that an on-shelf inventory of particular product is non-matching a planned on-shelf inventory amount of said particular product; and 
generating and sending a product inventory discrepancy notification alert, regarding said particular product within said retail store.
See at least paragraphs, 0006, 0024, 0033, and 0037.

Claim 6:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
receiving a user request to generate turn-by-turn walking directions, for a current in-store location of the user, towards a destination product within said retail store;
determining a current in-store location of said user;
determining a destination in-store location of said destination product;
based on said store map, generating and conveying to said user, a set of turn-by-turn walking directions, from said current in-store location of said user, to said destination in-store location of said destination product.
See at least paragraphs, 0006, 0024, 0033, 0034, and 0037.

Claim 7:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
generating at least one walking direction, that is not aisle-based, and which guides said user to make a turn when he sees a particular interim product along his route to said destination product.
See at least paragraphs, 0006, 0024, 0033, 0034, and 0037.

Claim 8:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
continuously monitoring the location of said user as he walks within said retail store towards said destination product;
detecting a deviation of said user from a planned route that was suggested to said user in order to reach said destination product;
in response to said deviation, generating and conveying to said user at least one of: (i) a notification alert that he deviated from said planned route that was suggested in order to reach said destination product, (ii) a corrective set of turn-by-turn walking directions that guide said user along an adapted walking path from a current deviated in-store location to said destination product.
See at least paragraphs, 0006, 0024, 0033, 0034, and 0037.




Claim 9:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
performing fusion of device localization data collected from multiple sensors that include at least two of: (ii) a Wi-Fi based localization unit, (ii) a Bluetooth based localization unit, (iii) a GPS based localization unit, (iv) a Cellular localization unit;
analyzing fused data generated in step (a), with results of a computer-vision analysis of an image of shelf of products captured by a camera of an end-user device; (c) based on the analyzing of step (b), determining a high-accuracy indoor location of said end-user device within said retail store at an accuracy level of under 100 centimeters; (d) based on said high-accuracy indoor location of said end-user device within said retail store, generating an Augmented Reality based (AR-based) virtual shopping assistant, and displaying it as an AR-based overlay of content on a screen of said end-user device, over an actual real-time image depicting said shelf of products; wherein said AR-based virtual shopping assistant provides to the user of said end-user device specific information regarding a specific product located on said shelf of products, wherein said specific information is one or more of: (I) a promotion related to said specific product, (I) information about characteristics of said specific product, (III) an advertisement related to said specific product, (IV) an advertisement for an alternative product to said specific product.
See at least paragraphs 0004, 0005, 0008, 0028, 0033, and 0034.

Claim 10:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
determining that one or more prior shopping visits of said user in said retail store, have included said user purchasing a particular product in said retail store;
determining said particular product, that said user purchased in one or more prior shopping visits, is currently located at a particular aisle in said retail store;
generating said turn-by-turn walking directions towards said in-store destination product, by including in said walking directions also a direction to walk along said particular aisle which is an adaptive user-specific promotion path generated by said method specifically for said user, even if said particular aisle is not part of a shortest walking route towards said in-store destination product.
See at least paragraphs 0004, 0005, 0008, 0028, 0033, and 0034.  CLARK does not specifically disclose prior visits and historical purchases.  However, HUANG, in at least paragraphs 0115+ does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of CLARK with the technique of HUANG because, “Other uses for better mobile location determination include shopping, e.g. at a mall generally, and within a store such as a department store, grocery store, pharmacy, specialty boutique, etc. For example, if Lane were using the XYZ Mall Application to wander through the XYZ Mall, he could receive targeted advertising as he approaches certain stores. Similarly, users looking at (adjacent to) a Brand X diaper display within a store could be offered coupons for that brand of diapers or a competitor's diaper.” (HUANG: paragraph 0025).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claim 11:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
receiving a user request to generate in-store walking directions that guide said user only to products that are currently associated with a promotion;
determining a current in-store location of said user;
determining a set of N products, that are currently sold in said retail store and that are currently associated with a promotion, and that are currently defined as products that are being promoted towards said user, wherein N is a positive integer;
determining N respective in-store locations of said N products;
generating a walking route for said user, which begins at said current location of said user, and guides said user to walk from product to product in said set of N products that are currently associated with a promotion.
See at least paragraphs 0004, 0005, 0008, 0028, 0033, and 0034.

Claim 12:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  CLARK further discloses the following limitations:
receiving a user request to generate in-store walking directions that guide said user only to products that are associated with a particular constraint;
wherein said particular constraint is one or more of: (i) being a gluten free product, (ii) being a vegan product, (iii) being a dairy free product, (iv) being a soy free product, (v) being an organic product, (vi) being a Kosher product, (vii) being an environmentally-friendly product, (villi) being a generic brand product, (ix) being a product associated with another constraint regarding one or more ingredients of said product.
determining a current in-store location of said user;
determining a set of N products, that are currently sold in said retail store and that are currently associated with said particular constraint, wherein N is a positive integer;
determining N respective in-store locations of said N products;
generating a walking route for said user, which begins at said current location of said user, and guides said user to walk from product to product in said set of N products that are currently associated with said particular constraint.
See at least paragraphs 0004, 0005, 0008, 0028, 0033, and 0034.

Claim 19:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  HUANG further discloses the following limitations:
selectively providing a pre-defined reward, only to customers who participate in a crowd- sourced process of imaging and mapping in-store elements and products via their end-user devices as well as crowd-sourced collection of real-time on-shelf product inventory data, and not to customers that refused to participate in said crowd-sourced process of imaging and mapping and said crowd-sourced collection of real-time on-shelf product inventory data;
wherein said pre-defined reward comprises one or more of: a monetary amount, a crypto- currency, a discount coupon, a gift item, a store credit, a tangible item, a virtual item.
See at least paragraphs 0115+.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of CLARK with the technique of HUANG because, “Other uses for better mobile location determination include shopping, e.g. at a mall generally, and within a store such as a department store, grocery store, pharmacy, specialty boutique, etc. For example, if Lane were using the XYZ Mall Application to wander through the XYZ Mall, he could receive targeted advertising as he approaches certain stores. Similarly, users looking at (adjacent to) a Brand X diaper display within a store could be offered coupons for that brand of diapers or a competitor's diaper.” (HUANG: paragraph 0025).  Moreover, each of the elements claimed are all KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over CLARK/HUANG, and further in view of Perez et al. (USPGP 2013/0293530 A1), hereinafter PEREZ.

Claim 18:
CLARK/HUANG discloses the limitations as shown in the rejections above.  PEREZ further discloses the following limitations:
monitoring in-store location of a particular user within said retail store, based on in-store location of his end-user device;
generating a user-specific heat map, that is tailored to said particular user, and that indicates particular aisle-segments in said retail store that said particular user typically visits and lingers at;
based on said user-specific heat map, and based on real-time inventory of products within said retail store, determining which specific products correspond to said particular aisle segments;
based on said determining, selecting at least one specific product to promote to said particular user via his end-user device during a current shopping visit or a subsequent shopping visit of said user in said retail store.
See at least paragraphs 0047, 0145, and 0003.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of CLARK/HUANG with the technique of PEREZ because, “Other uses for better mobile location determination include shopping, e.g. at a mall generally, and within a store such as a department store, grocery store, pharmacy, specialty boutique, etc. For example, if Lane were using the XYZ Mall Application to wander through the XYZ Mall, he could receive targeted advertising as he approaches certain stores. Similarly, users looking at (adjacent to) a Brand X diaper display within a store could be offered coupons for that brand of diapers or a competitor's diaper.” (HUANG: paragraph 0025).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over CLARK/HUANG, and further in view of Spivak et al. (USPGP 2019/0260870 A1), hereinafter SPIVAK.

Claim 20:
The combination of CLARK/HUANG discloses the limitations as shown in the rejections above.  SPIVAK further discloses the following limitations:
receiving a user command, via his end-user device, to generate an x-ray vision version of said retail store;
determining a current in-store location of said end-user device;
based on computer-vision analysis, determining that said end-user device is currently facing a first particular shelf of a first particular aisle of said retail store;
based on the store map, determining which second particular shelf is located at a second particular aisle that is a next aisle relative to the first particular aisle that said end-user device is currently facing;
determining which specific products are currently available for sale on said second particular shelf of said second particular aisle by performing real-time computerized vision analysis of crowdsourced images that are collected from other end-user devices in said retail store, and by recognizing particularly currently-available products that are depicted in said crowdsourced images; 
causing the end-user device of said user, to display images of said specific products that are currently available for sale on said second particular shelf of said second particular aisle.
See at least paragraphs 0036, 0043, 0046, 0047, 0057, 0109, and 0169.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of CLARK/HUANG with the technique of SPIVAK because, “Other uses for better mobile location determination include shopping, e.g. at a mall generally, and within a store such as a department store, grocery store, pharmacy, specialty boutique, etc. For example, if Lane were using the XYZ Mall Application to wander through the XYZ Mall, he could receive targeted advertising as HUANG: paragraph 0025).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).









Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Alfonso Segura. “AR and VR in Fashion Retail.”  (May 7, 2018).  Retrieved online 12/16/2021.  https://fashionretail.blog/2018/05/07/ar-vr-in-fashion/
STEVEN WONG.  “Augmented Reality Could Revolutionize How People Shop And Engage With Brands.”  (MAY 26, 2017).  Retrieved online 12/16/2021.  https://www.alistdaily.com/digital/morph3d-augmented-reality-dressing-room-revolutionizes-retail-shopping/
WIRED.COM.  “Google Turns to Users to Improve Its AI Chops Outside the US.” (APR 5, 2018).  Retrieved online 27 February 2022).  https://www.wired.com/story/google-turns-to-users-to-improve-its-ai-chops-outside-the-us/

Foreign Art:
SPIVAC et al. “SYSTEMS, METHODS AND APPARATUSES OF SEAMLESS INTEGRATION OF AUGMENTED, ALTERNATE, VIRTUAL, AND/OR MIXED REALITIES WITH PHYSICAL REALITIES FOR ENHANCEMENT OF WEB, MOBILE AND/OR OTHER DIGITAL EXPERIENCES.” (WO 2019/023659 A1)
FOSTER JAMES H et al. “Control Of Electronic Devices Based On Wireless Ranging And Display Of Information.” (KR 2018/0089907 A)







Applicant’s amendment filed on 01/26/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)